17 N.Y.3d 832 (2011)
954 N.E.2d 86
929 N.Y.S.2d 795
LILLIAN ROBERTS, as Executive Director of District Council 37, American Federation of State, County and Municipal Employees, AFL-CIO, et al., Appellants,
v.
DAVID A. PATERSON, as Governor of the State of New York, et al., Respondents.
Motion No: 2011-1036
Court of Appeals of New York.
Submitted September 6, 2011.
Decided September 8, 2011.
Motion by New York State AFL-CIO for leave to file a brief amicus curiae on the appeal herein granted and the proposed brief is accepted as filed. Two copies of the brief must be filed within seven days.